Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.

3.	Amended claims 1, 17, (7/29/2021), previously presented claims 3, 5, 7-16, 18-26, 40-41, and new claims 42-47, (7/29/2021) are pending and under consideration by the Examiner.
	Claims 2, 4, 6, and 27-34 have been canceled. 

4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Jeffrey D. Hsi on 12/9/2021.





IN THE CLAIMS:

Please cancel claims 35-39 without prejudice.

	Claim 44. (Currently amended) The liquid pharmaceutical composition according to claim 1, wherein said composition is stable at a temperature of 2 °C to 8 °C, for a time period of at least one week.

Claim 45. (Currently amended) The liquid pharmaceutical composition according to claim 1, wherein said composition is stable at a temperature of 2 °C to 15 °C, for a time period of at least one week.

Claim 46. (Currently amended) The liquid pharmaceutical composition according to claim 1, wherein said composition is stable at a temperature of at a temperature of 20 °C to 40 °C, for a time period of at least two days.

6.	Claims 1, 3, 5, 7-26, and 40-47, are allowable. 

7.	The following is an Examiner's Statement of Reasons for Allowance: 
	None of the prior art of record describe or suggest a liquid pharmaceutical composition for improved stability of anakinra, comprising: 
0.01 mg/mL to 30 mg/mL anakinra; 

1 to 100 mg/mL of at least one osmolyte, wherein said at least one osmolyte is selected from taurine, mannitol, proline, and hydroxyproline, and 
0.1 to 5 mg/mL NaCl; wherein the composition is stable after storage for a period of at least one week.
The liquid pharmaceutical composition as recited in the claims is free of the prior art by virtue of the combination of buffer and osmolyte recited in the claims, which result in an anakinra formulation with unexpected improved stability. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the composition provides an ophthalmic anakinra composition with improved stability, suitable for use in therapy.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646